Name: Decision of the EEA Joint Committee No 171/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  transport policy;  land transport;  European construction;  organisation of transport
 Date Published: 2001-03-01

 Avis juridique important|21999D0171Decision of the EEA Joint Committee No 171/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0030 - 0030Decision of the EEA Joint CommitteeNo 171/1999of 26 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 25/97 of the EEA Joint Committee of 30 April 1997(1).(2) Commission Decision 1999/569/EC of 28 July 1999 on the basic parameters for the command-and-control and signalling subsystem relating to the trans-European high-speed rail system(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 37a (Council Directive 96/48/EC) in Annex XIII to the Agreement:"37b. 399 D 0569: Commission Decision 1999/569/EC of 28 July 1999 on the basic parameters for the command-and-control and signalling subsystem relating to the trans-European high-speed rail system (OJ L 216, 14.8.1999, p. 23), as corrected by OJ L 236, 7.9.1999, p. 38."Article 2The texts of Decision 1999/569/EC, as corrected by OJ L 236, 7.9.1999, in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 242, 4.9.1997, p. 74.(2) OJ L 216, 14.8.1999, p. 23, as corrected by OJ L 236, 7.9.1999, p. 38.